HOUSTON, Justice.
On April 20, 2001, the Court of Criminal Appeals affirmed, by unpublished memo*253randum, Arria R. Dozier’s convictions and sentences for discharging a firearm into an occupied vehicle and for assault in the second degree. Dozier v. State, (No. CR-99-2197) 836 So.2d 999 (Ala.Crim.App.2001) (table). In its unpublished memorandum the Court of Criminal Appeals declined to address the double-jeopardy issue raised by Dozier, because, it said, his motion asserting his double-jeopardy argument was untimely. We remand this ease for the Court of Criminal Appeals to address Dozier’s claims that his convictions and sentences for discharging a firearm into an occupied vehicle and for second-degree assault violated constitutional prohibitions against double jeopardy. We reserve judgment on the merits of the petitioner’s arguments until the Court of Criminal Appeals responds to our remand.
REMANDED.*
MOORE, C.J., and SEE, LYONS, BROWN, JOHNSTONE, HARWOOD, WOODALL, and STUART, JJ., concur.

 Note from the reporter of decisions: On April 19, 2002, on remand from the Supreme Court, the Court of Criminal Appeals affirmed, without opinion. On May 31, 2002, the Supreme Court quashed the writ of certio-rari, without opinion.